Exhibit 10.2

AMENDMENT NO. 1 TO SIXTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND

REAFFIRMATION OF PERFORMANCE UNDERTAKING

This Amendment No. 1 to Sixth Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of August 14, 2014, among Dairy
Group Receivables, L.P., a Delaware limited partnership (“Dairy Group”) and
Dairy Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group
II” and, together with Dairy Group, the “Sellers” and each, a “Seller”), each of
the parties listed on the signature pages hereof as a Servicer (each, a
“Servicer” and collectively, the “Servicers”), each of the parties listed on the
signature pages hereof as a Financial Institution (each, a “Financial
Institution” and collectively, the “Financial Institutions”), each of the
parties listed on the signature pages hereof as a Company (each, a “Company” and
collectively, the “Companies”), Cooperatieve Centrale Raiffeisen -
Boerenleenbank B.A. “Rabobank International”, New York Branch, as Agent (the
“Agent”), PNC Bank, National Association, as LC Bank, and Dean Foods Company, as
Provider (“Provider”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Sixth Amended and Restated
Receivables Purchase Agreement, dated as of June 12, 2014, among the Sellers,
the Servicers, the Financial Institutions, the Companies, the LC Bank and the
Agent (the “Existing Agreement,” and as further amended from time to time, the
“Receivables Purchase Agreement”).

R E C I T A L S:

WHEREAS, in connection with the Receivables Purchase Agreement, Provider entered
into each of (i) that certain Fourth Amended and Restated Performance
Undertaking, dated as of June 12, 2014, by Provider in favor of Dairy Group and
(ii) that certain Third Amended and Restated Dean Performance Undertaking, dated
as of June 12, 2014, by Provider in favor of Dairy Group II (collectively, the
“Performance Undertakings”);

WHEREAS, the Sellers, the Servicers, the Companies, the Financial Institutions
and the Agent desire to amend the Receivables Purchase Agreement and Provider
desires to reaffirm its obligations under the Performance Undertakings, all as
more fully described herein.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment to Receivables Purchase Agreement. Subject to the terms and
conditions set forth herein and upon satisfaction of the conditions precedent
set forth in Section 3 hereof, Annex A to Exhibit I to the Receivables Purchase
Agreement is hereby amended as shown on Exhibit A hereto.

Section 2. Reaffirmation of Performance Guaranty. Provider acknowledges the
amendments to the Receivables Purchase Agreement effected hereby and reaffirms
that its obligations under each of the Performance Undertakings and each other
Transaction Document



--------------------------------------------------------------------------------

to which it is a party continue in full force and effect with respect to the
Receivables Purchase Agreement.

Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof upon the satisfaction of the following
conditions precedent:

(a) Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment duly executed by each Company, each
Seller, the Agent and the Required Purchasers.

(b) Fee Letter. The Agent shall have received, on or before the date hereof,
executed counterparts of the amendment and restatement of the Fee Letter dated
as of the date hereof duly executed by each of the parties thereto, and the
Agent and the Purchasers shall have received all fees and expenses required to
be paid on or prior to the date hereof pursuant to the terms of the Fee Letter,
as so amended and restated.

(c) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties
contained in the Receivables Purchase Agreement and in each other Transaction
Document (except representations and warranties which relate to a specific date,
which were true and correct as of such date) shall be true and correct as though
made on and as of the date hereof (and by its execution hereof, each Seller
Party shall be deemed to have represented and warranted such).

(d) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such).

Section 6. Miscellaneous.

(a) Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Receivables Purchase Agreement or of any
other instrument or agreement referred to therein; or (ii) prejudice any right
or remedy which the Companies, the Financial Institutions or the Agent may now
have or may have in the future under or in connection with the Receivables
Purchase Agreement or any other instrument or agreement referred to therein.
Each reference in the Receivables Purchase Agreement to “this Agreement,”
“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” or to the Receivables Purchase Agreement shall mean the
Receivables Purchase Agreement, as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.



--------------------------------------------------------------------------------

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Each Seller agrees to reimburse the Agent and the
Purchasers upon demand for all costs, fees and expenses (including the
reasonable fees and expenses of counsel to the Agent and the cost of rating the
Commercial Paper by independent financial rating agencies) incurred in
connection with the preparation, execution and delivery of this Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(Signature Pages Follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

DAIRY GROUP RECEIVABLES, L.P., as Seller By:   Dairy Group Receivables GP, LLC,
Its:   General Partner By  

/s/ Timothy A. Smith

Name:   Timothy A. Smith Title:   President and Treasurer DAIRY GROUP
RECEIVABLES II, L.P., as Seller By:   Dairy Group Receivables GP II, LLC, Its:  
General Partner By  

/s/ Timothy A. Smith

Name:   Timothy A. Smith Title:   President and Treasurer

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A. “Rabobank Nederland”, New
York Branch, as a Financial Institution, an LC Participant and Agent By:  

/s/ Christopher Lew

Name:   Christopher Lew Title:   Vice President By:  

/s/ Raymond Dixon

Name:   Raymond Dixon Title:   Exec. Director

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Company, Financial Institution, and LC Participant By:  

/s/ Michael Peden

Name:   Michael Peden Title:   Vice President

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Company, Financial Institution, LC
Participant and LC Bank By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Executive Vice President

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC, as a Company By:  

/s/ Konstantina Kourmpetis

Name:   Konstantina Kourmpetis Title:   Managing Director

 

By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director

 

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Financial Institution and LC
Participant By:  

/s/ Konstantina Kourmpetis

Name:   Konstantina Kourmpetis Title:   Managing Director

 

By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director

 

 

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

DEAN FOODS COMPANY, as a Provider By  

/s/ Timothy A. Smith

Name:   Timothy A. Smith Title:   Senior Vice President and Treasurer DEAN DAIRY
HOLDINGS, LLC, as a Servicer SUIZA DAIRY GROUP, LLC, as a Servicer By  

/s/ Timothy A. Smith

Name:   Timothy A. Smith Title:   Senior Vice President, Finance and Treasurer

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer BERKELEY FARMS, LLC, as a Servicer
COUNTRY FRESH, LLC, as a Servicer DEAN EAST, LLC as a Servicer DEAN EAST II, LLC
as a Servicer DEAN FOODS NORTH CENTRAL, LLC, as a Servicer DEAN WEST, LLC, as a
Servicer DEAN WEST II, LLC, as a Servicer GANDY’S DAIRIES, LLC, as a Servicer
GARELICK FARMS, LLC, as a Servicer LAND-O-SUN DAIRIES, LLC, as a Servicer
MAYFIELD DAIRY FARMS, LLC, as a Servicer MIDWEST ICE CREAM COMPANY, LLC, as a
Servicer MODEL DAIRY, LLC, as a Servicer REITER DAIRY, LLC, as a Servicer
SHENANDOAH’S PRIDE, LLC, as a Servicer SOUTHERN FOODS GROUP, LLC, as a Servicer
TUSCAN/LEHIGH DAIRIES, INC., as a Servicer VERIFINE DAIRY PRODUCTS OF SHEBOYGAN,
LLC, as a Servicer By  

/s/ Timothy A. Smith

Name:   Timothy A. Smith Title:   Senior Vice President, Finance and Treasurer

 

[Signature Page to Amendment No.1 to Sixth Amended and Restated Receivables
Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A to Amendment No. 1

[Attached]



--------------------------------------------------------------------------------

Annex A to Exhibit I

Financial Covenants and Related Definitions

*** Capitalized terms used in this Annex A to Exhibit I but not otherwise
defined herein shall have, solely for purposes of this Annex A to Exhibit I, the
respective meanings given to such terms in the Dean Credit Agreement as in
effect on the date hereof, without giving effect to any amendment, restatement,
modification or waiver thereof, or refinancing or replacement thereof, in each
case, that has not been consented to in writing by the Administrative Agent and
the Required Purchasers.***

Financial Covenants

Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the end
of each of its fiscal quarters set forth below to be greater than the ratio set
forth opposite such fiscal quarter:

 

Fiscal Quarter Ended On or About

   Leverage Ratio

June 30, 2014

   4.00 to 1.00

September 30, 2014

   5.25 to 1.00

December 31, 2014

   5.25 to 1.00

March 31, 2015

   5.00 to 1.00

June 30, 2015

   4.50 to 1.00

September 30, 2015 and thereafter

   4.00 to 1.00

Senior Secured Leverage Ratio. The Borrower shall not permit the Senior Secured
Leverage Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 2.50 to 1.00.

Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 3.00
to 1.00.

Definitions

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Dean Credit Agreement.

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries, and (b) none of the Restricted Subsidiaries
of the Borrower shall be considered Affiliates. For purposes of this Annex A to
Exhibit I, all Unrestricted Subsidiaries shall be considered Affiliates of the
Borrower and its Restricted Subsidiaries.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions of the Dean Credit Agreement. As of the Effective Date, the Aggregate
Commitment is $750,000,000.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment; provided that, in the case of
Section 2.21 of the Dean Credit Agreement when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Material Restricted Subsidiary, other than (i) Excluded Dispositions and
Specified Sales, (ii) sales, transfers or dispositions described in
Section 6.05(b), 6.05(c), 6.05(d), 6.05(f), 6.05(g), 6.05(h) or 6.05(i) of the
Dean Credit Agreement and (iii) any Equity Issuance.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of the Dean Credit Agreement), and accepted by the
Administrative Agent, in the form of Exhibit A to the Dean Credit Agreement or
any other form approved by the Administrative Agent.

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by any Loan Party, the aggregate amount (with
respect to any such transaction, the “Invested Amount”) paid to, or borrowed by,
such Person as of such date under such Permitted Receivables Financing, minus
the aggregate amount received by the applicable Receivables Financier and
applied to the reduction of the Invested Amount under such Permitted Receivables
Financing.

“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Exposure of all Lenders at such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrower” means Dean Foods Company, a Delaware corporation.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Captive Insurance Company” means any Subsidiary of the Borrower that is
organized and subject to regulation as an insurance company, or the principal
purpose of which is to procure insurance for the benefit of the Borrower and/or
its Restricted Subsidiaries.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in (1) commercial paper and variable or fixed rate notes issued
by (A) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (B) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank described in this
clause (b) being an “Approved Bank”) (or by the parent company thereof) or
(2) any commercial paper or variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s, and in each case maturing
within 270 days from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above;

(e) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s with a maximum maturity of one year, for which the
reset date will be used to determine the maturity date; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans under the Dean Credit Agreement, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure under the Dean Credit Agreement, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09 of the Dean
Credit Agreement, (b) increased from time to time pursuant to Section 2.04 of
the Dean Credit Agreement and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 of the
Dean Credit Agreement.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to: (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication: (i) Consolidated Interest Expense, (ii) provision for taxes based
on income, profits or capital of the Borrower and its Restricted Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) depreciation and amortization expense and other non-cash
charges, expenses or losses (except for any such expense that requires accrual
of a reserve for anticipated future cash payments for any period), (iv) pro
forma cost savings add-backs resulting from non-recurring charges related to
Permitted Acquisitions or dispositions as permitted pursuant to Regulation S-X
of the Securities Exchange Act of 1934 or as approved by the Administrative
Agent, (v) non-recurring, cash charges, expenses or losses (including, for the
avoidance of doubt, non-recurring, cash charges, expenses or losses constituting
restructuring charges or reserves, costs related to the closure and/or
consolidation of facilities, contract termination costs and severance expenses)
not exceeding $15,000,000 in any four fiscal quarter period, (vi) any contingent
or deferred payments (including earn-out payments, non-compete payments and
consulting payments but excluding ongoing royalty payments) made in connection
with any Permitted Acquisition, (vii) any extraordinary or unusual charges or
expenses (including amounts paid on early terminations of Swap Agreements),
(viii) non-cash losses from foreign exchange translation adjustments or Swap
Agreements during such period and (ix) the fees and expenses paid to third
parties during such period that directly arise out of and are incurred in
connection

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

with any Permitted Acquisition, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed, and including transaction expenses
incurred in connection therewith) or early extinguishment of Indebtedness to the
extent such items were subject to capitalization prior to the effectiveness of
Financial Accounting Standards Board Statement No. 141R “Business Combinations”
but are required under such statement to be expensed currently, minus (c) the
following to the extent included in the determination of Consolidated Net Income
for such period, without duplication: (i) non-cash credits, income or gains,
including non-cash gains from foreign exchange translation adjustments or Swap
Agreements during such period, (ii) any extraordinary or unusual income or gains
(including amounts received on early terminations of Swap Agreements), and
(iii) any federal, state, local and foreign income tax credits, plus
(d) [intentionally omitted], plus (e) other adjustments to Consolidated EBITDA
reasonably acceptable to the Administrative Agent. “Consolidated EBITDA” shall
not include income (or loss) attributable to non-controlling interests in
Restricted Subsidiaries that are not Subsidiary Guarantors, but shall include
income (or loss) attributable to non-controlling interests in Restricted
Subsidiaries that are Subsidiary Guarantors. In addition, to the extent that for
any period the portion of Consolidated EBITDA attributable to Material
Restricted Subsidiaries that are Domestic Subsidiaries but that are not
Subsidiary Guarantors exceeds 10% of Consolidated EBITDA (such amount in excess
of 10% of Consolidated EBITDA, the “Excess EBITDA”), then such Excess EBITDA
shall be excluded from the calculation of Consolidated EBITDA. Notwithstanding
the foregoing, Consolidated EBITDA (i) for the four fiscal quarter period ended
March 31, 2013 shall be equal to the Consolidated EBITDA for the three month
period ended March 31, 2013 multiplied by four (4), (ii) for the four fiscal
quarter period ended June 30, 2013 shall be equal to the Consolidated EBITDA for
the six month period ended June 30, 2013 multiplied by two (2) and (iii) for the
four fiscal quarter period ended September 30, 2013 shall be equal to the
Consolidated EBITDA for the nine month period ended September 30, 2013
multiplied by four thirds (4/3).

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations under conditional sale or other title retention
agreements relating to assets purchased (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) all obligations issued or assumed as the deferred

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

purchase price of assets or services purchased (other than contingent earn-out
payments and other contingent deferred payments to the extent not fixed and
payable, and trade debt incurred in the ordinary course of business and due
within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet; (f) all preferred Equity Interests issued and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration; (g) all Guarantees with respect to outstanding Indebtedness of the
type specified in clauses (a) through (f) above of another Person; (h) all
Indebtedness of the type specified in clauses (a) through (f) above of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, assets owned or acquired by the Borrower or a
Restricted Subsidiary, whether or not the obligations secured thereby have been
assumed; and (i) all Indebtedness of the types referred to in clauses
(a) through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person. For the
avoidance of doubt, Consolidated Funded Indebtedness shall exclude Hybrid Equity
Securities issued by the Borrower or any Subsidiary. For purposes of this Annex
A to Exhibit I, the definition of “Consolidated Funded Indebtedness” shall
exclude any Indebtedness under the Contingent Subordinated Obligation until such
Indebtedness is reflected as a liability or contingent obligation on the
consolidated balance sheet of the Borrower.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Indebtedness (including the interest component of synthetic
leases, account receivables securitization programs, off-balance sheet loans or
similar off-balance sheet financing products) accrued during such period
(whether or not actually paid during such period) and costs of surety bonds, in
each case determined after giving effect to any net payments made or received
under interest rate Swap Agreements minus (b) the sum of (i) all interest income
during such period and (ii) to the extent included in clause (a) above, the
amount of write-offs or amortization of deferred financing fees, commissions,
fees and expenses, and amounts paid (or plus any amounts received) on early
terminations of Swap Agreements. Notwithstanding the foregoing, Consolidated
Interest Expense (i) for the four fiscal quarter period ended March 31, 2013
shall be equal to the Consolidated Interest Expense for the three month period
ended March 31, 2013 multiplied by four (4), (ii) for the four fiscal quarter
period ended June 30, 2013 shall be equal to the Consolidated Interest Expense
for the six month period ended June 30, 2013 multiplied by two (2) and (iii) for
the four fiscal quarter period ended September 30, 2013 shall be equal to the
Consolidated Interest Expense for the nine month period ended September 30, 2013
multiplied by four-thirds (4/3).

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP. Except as otherwise provided in this
Annex A to

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

Exhibit I, the applicable period shall be for the four (4) consecutive quarters
ending as of the date of computation.

“Consolidated Senior Secured Indebtedness” means, as of any date, Consolidated
Funded Indebtedness that is secured by a Lien on any assets of the Borrower or
any of its Restricted Subsidiaries.

“Contingent Subordinated Obligation” means the contingent subordinated
obligation described on Schedule 6.01 to the Dean Credit Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto,

“D4E Debt” means unsecured Indebtedness incurred by the Borrower and Guaranteed
by one or more of the Subsidiary Guarantors in connection with any one or more
contemplated exchanges of such Indebtedness for shares of the Class A common
stock of The WhiteWave Foods Company held by the Borrower; provided that the
aggregate outstanding principal amount of D4E Debt shall not exceed $700,000,000
at any time or such greater amount as may be approved by the Administrative
Agent in its reasonable discretion.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it under the Dean Credit Agreement
unless such Lender’s failure to fund is based on such Lender’s good faith
determination that the conditions precedent to each funding under this Agreement
have not been satisfied and such Lender has notified the Administrative Agent in
writing of such determination, (b) notified the Borrower, the Administrative
Agent, any Issuing Bank, the Swingline Lender or any Lender in writing that it
does not intend or expect to comply with any of its funding obligations under
the Dean Credit Agreement or has made a public statement to the effect that it
does not intend or expect to comply with its funding obligations (i) under the
Dean Credit Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under the Dean Credit Agreement cannot be
satisfied) or (ii) under other agreements in which it is obligated to extend
credit unless, in the case of this clause (ii), such obligation is subject to a
good faith dispute, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of the Dean
Credit Agreement relating to its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans unless subject to a good faith
dispute based on such Lender’s good faith determination that the conditions
precedent to funding under this Agreement have not been satisfied and such
Lender has notified the Administrative Agent in writing of such determination,
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent, any Issuing

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

Bank or any other Lender any other amount required to be paid by it under the
Dean Credit Agreement within three Business Days of the date when due, unless
the subject of a good faith dispute, or (e) has become the subject of a
Bankruptcy Event.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 of the Dean Credit Agreement are satisfied (or waived in accordance
with Section 9.02 of the Dean Credit Agreement).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes of
this Annex A to Exhibit I the issuance of Equity Interests pursuant to the
exercise of stock options held by directors, officers, consultants or other
employees or former employees of the Loan Parties or personal representatives or
heirs or beneficiaries of any of them) or warrants or (c) any shares of its
Equity Interests or Hybrid Equity Securities pursuant to the conversion of any
debt securities to equity.

“Excluded Dispositions” means the sale, transfer, or other disposition of
(a) any motor vehicles or other equipment no longer used or useful in the
business of the Borrower or any of its Restricted Subsidiaries, (b) any
inventory, materials and other assets in the ordinary course of business and on
ordinary business terms, and (c) Cash Equivalents described in clause (a) of the
definition thereof.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. For purposes of this Annex A to
Exhibit I, the amount of any Guarantee shall (subject to any limitations set
forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P and
Basket C equity credit by Moody’s and (ii) other than solely through the
issuance of Equity Interests, (a) require no repayments or prepayments and no
redemptions, repurchases, sinking fund payments or defeasement and (b) do not
otherwise provide for (1) any obligations thereunder or in connection therewith
to become due prior to their scheduled maturity or (2) an ability (with or
without the giving of notice, the lapse of time or both) for the holder or
holders of any such securities or any trustee or agent on its or their behalf to
cause any such obligations to become due, in each case, prior to at least 91
days after the Maturity Date.

“Incremental Term Loans” has the meaning assigned to such term in Section 2.04
of the Dean Credit Agreement.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.04 of the Dean Credit Agreement.

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent not fixed and payable, and trade debt incurred in the ordinary
course of business and due within six (6) months of the incurrence thereof)
which would appear as liabilities on a balance sheet; (f) all preferred Equity
Interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration; (g) all obligations of such Person
under take-or-pay or similar arrangements; (h) all net obligations of such
Person under Swap Agreements; (i) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (h) above of another
person; (j) all Indebtedness of the type specified in clauses (a) through
(i) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; and (k) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venture,
except to the extent that Indebtedness is expressly made non-recourse to such
Person.

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense paid or payable
in cash minus any Consolidated Interest Expense in respect of the D4E Debt paid
or payable in cash, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and Bank of America, N.A.
in its capacity as an issuer of Letters of Credit under the Dean Credit
Agreement, and its successors in such capacity as provided in Section 2.06(i) of
the Dean Credit Agreement. Each Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case having the force of law.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule to the Dean Credit
Agreement and any other Person that shall have become a Lender under the Dean
Credit Agreement pursuant to Section 2.04 of the Dean Credit Agreement or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party thereto pursuant to an Assignment and Assumption.

“Letters of Credit” means any letter of credit issued pursuant to the Dean
Credit Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded
Indebtedness on such date, minus (i) unrestricted cash and Cash Equivalents,
after giving effect to any adjustments for international tax effects at an
assumed withholding rate of 35% (or such lesser statutory rate as may be in
effect from time to time), as applicable, in an aggregate amount not to exceed
$100,000,000 to the extent held by the Borrower and the Restricted Subsidiaries
on a consolidated basis on such date and (ii) to the extent not deducted
pursuant to the preceding clause (a)(i), unrestricted cash and Cash Equivalents
in an amount equal to any D4E Debt outstanding as of the end of the applicable
fiscal quarter of the Borrower (or outstanding at any time for purposes of
determining the Leverage Ratio on a Pro Forma Basis) to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ended on such date (or, if
such date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently ended prior to such date). For purposes of this
Annex A to Exhibit I, proceeds from Equity Issuances described in
Section 6.04(r) of the Dean Credit Agreement shall be deemed not to be
“unrestricted cash and Cash Equivalents.”

“Liens” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

“Liquidity” means, as of any time, the sum of (a) the Available Revolving
Commitment at such time, but only to the extent available to be drawn as Loans
under the Dean Credit Agreement in compliance (including compliance on a Pro
Forma Basis) with Section 6.11 and the other provisions of the Dean Credit
Agreement, plus (b) amounts available to be drawn under any Permitted
Receivables Financing in compliance (including compliance on a Pro Forma Basis)
with Section 6.11 and the other provisions of the Dean Credit Agreement, plus
(c) the unrestricted cash and Cash Equivalents, after giving effect to any
adjustments for international tax effects at an assumed withholding rate of 35%
(or such lesser statutory rate as may be in effect from time to time), as
applicable, to the extent held by the Borrower and the Restricted Subsidiaries
on a consolidated basis as of such time.

“Loan Documents” means the Dean Credit Agreement, any promissory notes issued
pursuant to the Dean Credit Agreement, any Letter of Credit applications, the
Collateral Documents identified in the Dean Credit Agreement, the Subsidiary
Guaranty and all other agreements, instruments, documents and certificates
identified in Section 4.01 of the Dean Credit Agreement executed and delivered
to, or in favor of, the Administrative Agent or any Lenders and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Dean Credit Agreement or the transactions contemplated
thereby, including any Incremental Term Loan Amendment.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Loans” means the loans and advances made by the Lenders pursuant to the Dean
Credit Agreement, including Swingline Loans and Incremental Term Loans

“Material Indebtedness” means (i) the Contingent Subordinated Obligation and
(ii) Indebtedness (other than the Loans and Letters of Credit), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness or a guarantor of any
Indebtedness under the Senior Notes, (ii) any other Restricted Subsidiary (other
than a Receivables Financing SPC) with assets of $500,000 or more and (iii) any
other Restricted Subsidiary that owns any material domestic intellectual
property; provided, however, if the aggregate assets of Restricted Subsidiaries
(other than Receivables Financing SPCs) that are not Material Restricted
Subsidiaries at any time exceeds $10,000,000, the Borrower shall designate one
or more of such Restricted Subsidiaries as Material Restricted Subsidiaries such
that, after giving effect to such

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

designations, the aggregate assets of Restricted Subsidiaries (other than
Receivables Financing SPCs) that are not Material Restricted Subsidiaries shall
be less than $10,000,000.

“Maturity Date” means July 2, 2018 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms of the Dean
Credit Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or to any
Issuing Bank or any indemnified party arising under the Loan Documents.

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which (i) is an acquisition of a Person or assets of a
Person in a line of business permitted by Section 6.03(b) of the Dean Credit
Agreement, (ii) both immediately before and immediately after giving effect to
such acquisition, no Default exists, (iii) after giving effect to such
acquisition on a Pro Forma Basis, (x) the Leverage Ratio (1) is less than or
equal to 3.50 to 1.00 or (2) if greater than 3.50 to 1.00, the cash
consideration in such acquisition is permitted under the Annual Investment
Limitation contained in Section 6.04(t) of the Dean Credit Agreement, and
(y) the Borrower and its Restricted Subsidiaries are in compliance with each of
the financial covenants set forth in Sections 6.11(b) and 6.11(c) of the the
Dean Credit Agreement; (iv) is approved by the board of directors (or similar
governing body) or the requisite shareholders (or other equityholders) of the
Person being acquired or Person transferring the assets being acquired, (v) if
an acquisition of Equity Interests of a Person, greater than fifty percent
(50%) of all issued and outstanding Equity Interests of such Person is acquired,
(vi) after giving effect to such acquisition, the Liquidity of the Borrower and
its Restricted Subsidiaries shall not be less than $100,000,000, and
(vii) unless otherwise agreed to by the Administrative Agent, each Person
acquired shall become a Restricted Subsidiary.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

acquisition of such Transferred Assets and, in connection therewith, conveys an
interest in such Transferred Assets to the Receivables Financier; provided that
(a) the aggregate Attributed Principal Amount for all such financings shall not
at any time exceed $750,000,000 and (b) such financings shall not involve any
recourse to any Loan Party or any Restricted Subsidiary for any reason other
than (x) repurchases of non-eligible assets or (y) indemnifications for losses
other than credit losses related to the Transferred Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in this Annex A to Exhibit I, such
transaction shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which financial statements were required to be delivered pursuant to
Section 5.01(a) or 5.01(b) of the Dean Credit Agreement (or, prior to the
delivery of the first financial statements following the Effective Date pursuant
to Section 5.01 of the Dean Credit Agreement, as of the first day of the most
recent four fiscal quarter period ending on the last day of the most recent
quarter for which financial statements have been delivered to the Administrative
Agent prior to the Effective Date). In connection with the foregoing, (a) with
respect to the incurrence of any Indebtedness, such Indebtedness shall be deemed
to have been incurred as of the first day of the applicable period, (b) with
respect to any Asset Sale or Recovery Event, (i) income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period, and (c) with respect to any Permitted Acquisition, (i) income
statement and cash flow statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (a) such items are not otherwise included in
such income statement and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 of the Dean Credit Agreement and (b) such items are
supported by financial statements or other information reasonably satisfactory
to the Administrative Agent and (ii) any Indebtedness incurred or assumed by any
Loan Party or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Loan Party
sells,

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

contributes or otherwise conveys Transferred Assets in connection with such
Permitted Receivables Financing and each general partner of any such Subsidiary
or Affiliate.

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01 of the Dean Credit
Agreement.

“Senior Notes” means (i) those certain Senior Debt Securities issued pursuant to
the Indenture dated as of January 15, 1995 by and between Dean Holding Company
and Bank of America Illinois, as trustee, in an aggregate outstanding principal
amount of $142,000,000 as of the Effective Date, (ii) those certain 7% Senior
Notes due 2016 issued pursuant to the terms of the Indenture dated as of May 15,
2006 by and between the Borrower, the guarantors listed therein and The Bank of
New York Trust Company, as trustee, in an aggregate principal amount of
$500,000,000 and (iii) those certain 9.75% Senior Notes due 2018 issued pursuant
to the terms of Supplemental Indenture No. 6 dated as of December 16, 2010
(Supplemental to the Indenture dated as of May 15, 2006) by and between the
Borrower, the guarantors listed therein and the Bank of New York Trust Company,
as trustee, in an aggregate principal amount of $400,000,000.

“Senior Secured Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Senior Secured Indebtedness on such date, minus unrestricted
cash and Cash Equivalents, after giving effect to any adjustments for
international tax effects at an assumed withholding rate of 35% (or such lesser
statutory rate as may be in effect from time to time), as applicable, in an
aggregate amount not to exceed $100,000,000 to the extent held by the Borrower
and the Restricted Subsidiaries on a consolidated basis on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date). For
purposes of this Agreement, proceeds from Equity Issuances described in
Section 6.04(r) of the Dean Credit Agreement shall be deemed not to be
“unrestricted cash and Cash Equivalents.”

“Specified Sale” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

disposition of Equity Interests of Unrestricted Subsidiaries, (e) dispositions
of accounts receivable in connection with the collection or compromise thereof
in the ordinary course of business and (f) dispositions of property to the
extent that such property is exchanged for credit against the purchase price of
similar replacement property.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantors” means each Material Restricted Subsidiary that becomes a
party to a Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than in respect of Equity Interests
of the Borrower), in each case entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary reasonably believes it has actual exposure or
entered into in order to effectively cap, collar or exchange interest rates;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Loan” means a Loan made pursuant to Section 2.05 of the Dean Credit
Agreement.

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

 

Annex A to Exhibit I-15



--------------------------------------------------------------------------------

“Unrestricted Subsidiaries” means (a) Azuis Holding B.V., Carnival Ice Cream,
N.V., Cascade Equity Realty, LLC, Dairy Information Systems Holdings, LLC, Dairy
Information Systems, LLC, Dean Foods Foundation, Dean International Holding
Company, Dean Puerto Rico Holdings, LLC, DF-AP, LLC, DF-AP #1 LLC, DFC Aviation
Services, LLC, DFC Energy Partners, LLC, DGI Ventures, Inc., Franklin Holdings,
Inc., Franklin Plastics, Inc., Importadora y Distribuidora Dean Foods, S.A. de
C.V. and Tenedora Dean Foods Internacional, S.A. de C.V., (b) each Captive
Insurance Company and (c) any other Subsidiary of the Borrower designated by the
Borrower as such in writing in accordance with Section 5.10(e) of the Dean
Credit Agreement; it being understood and agreed that (i) the term “Unrestricted
Subsidiary” shall include all Subsidiaries of any such designated Subsidiary,
and (ii) any Unrestricted Subsidiary may subsequently be designated by the
Borrower as a Restricted Subsidiary subject to the terms of Section 5.10(e) of
the Dean Credit Agreement.

 

Annex A to Exhibit I-15